 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   James Brian Kummer,                              No. CV-18-02338-PHX-ROS
10                 Petitioner,                        ORDER
11   v.
12   Charles Ryan, et al.,
13                 Respondents.
14
15         Magistrate Judge John Z. Boyle recommends Petitioner James Brian Kummer’s
16   petition for writ of habeas corpus be denied and dismissed with prejudice. (Doc. 22).
17   Kummer filed lengthy objections to which Respondents responded. Kummer then filed
18   another document, addressing Respondents’ response. (Doc. 25, 29, 30). Finally, Kummer
19   filed a “Motion to Introduce New Evidence” requesting the Court consider a newspaper
20   article regarding a lab that performs DNA testing for police agencies. (Doc. 31). The
21   Court has reviewed all the filings and, for the following reasons, agrees with Magistrate
22   Judge Boyle that Kummer is not entitled to relief.
23                                       BACKGROUND
24         The Report and Recommendation (“R&R”) provides the background regarding
25   Kummer’s various convictions.      That background is accurate and will be adopted.
26   However, a few portions of the background are crucial for understanding some of
27   Kummer’s objections and those portions are forth here.
28         Kummer was convicted of one count of burglary, one count of kidnapping, one
 1   count of violent sexual assault, one count of attempted sexual assault, and one count of
 2   assault. Kummer was sentenced to prison terms totaling more than 60 years. Kummer
 3   appealed his convictions but his appellate counsel filed a brief pursuant to Anders v.
 4   California, 386 U.S. 738 (1967), stating he had “searched the record” and was unable to
 5   find any “arguable question of law that is not frivolous.” (Doc. 13-2 at 87). Kummer then
 6   filed a pro se “supplemental brief” presenting a variety of arguments regarding
 7   “prosecutorial misconduct, judicial error, and ineffective assistance of counsel.” (Doc. 13-
 8   3 at 4). In its opinion affirming Kummer’s convictions and sentences, the Arizona Court
 9   of Appeals noted it had reviewed Kummer’s “supplemental brief,” as well as the entire
10   record as required by Anders, but it was unable to find any “reversible error.” (Doc. 13-3
11   at 32).
12             Having failed to obtain relief on direct review, Kummer filed a notice of post-
13   conviction relief in state court. Kummer was appointed counsel who reviewed his file.
14   That counsel then filed a notice stating she was unable to find any colorable issues on which
15   to seek post-conviction relief. Kummer then filed a pro se petition that focused on claims
16   of ineffective assistance of counsel. (Doc. 13-3 at 66). After the superior court denied
17   relief Kummer filed a petition for review with the Arizona Court of Appeals. That court
18   granted review but denied relief. In doing so, the Arizona Court of Appeals described
19   Kummer as “raising claims of ineffective assistance of counsel, newly discovered
20   evidence, and actual innocence.” 2017 WL 4171877, at *1 (Ariz. Ct. App. Sept. 21, 2017).
21   The appellate court concluded it was unnecessary to provide a detailed analysis of
22   Kummer’s claims because the trial court had “clearly identified and correctly ruled upon
23   the issues raised.” Id. Thus, the appellate court “adopt[ed] the trial court’s ruling as to the
24   issues raised,” and denied relief. Id. Kummer then filed the present federal petition.
25             The Court construed Kummer’s petition as presenting 23 separate claims.
26   Respondents answered the petition and the Magistrate Judge prepared a lengthy R&R. In
27   analyzing the 23 claims, the R&R provided useful groupings of similar claims. The parties
28   have largely followed the R&R’s groupings in providing their objections and responses.


                                                  -2-
 1   Thus, the Court will also follow the R&R’s groupings with only minor modifications.
 2                                           ANALYSIS
 3          Before discussing particular claims, it is necessary to first point out a central flaw
 4   in Kummer’s objections. As explained by the R&R, “[o]rdinarily, a federal court may not
 5   grant a petition for writ of habeas corpus unless a petitioner has exhausted available state
 6   remedies.” (Doc. 22 at 6). To exhaust state remedies, a petitioner must present all of his
 7   claims to the state courts in the procedurally appropriate manner. According to the R&R,
 8   Kummer did not exhaust many of the claims he is now attempting to pursue. In his
 9   objections, Kummer argues all of his claims were properly raised in state court because the
10   Arizona Court of Appeals had a duty, pursuant to Anders v. California, to “conduct a ‘full
11   appellate review’ to determine if there were any issues with merit.” (Doc. 25 at 11). That
12   “full appellate review,” according to Kummer, must have included all the federal claims
13   he now wishes to pursue. In other words, Kummer argues the Arizona Court of Appeals’
14   performing its obligations pursuant to Anders effectively exhausted all possible federal
15   claims. That is incorrect.
16          Before explaining why Kummer’s argument is incorrect, it is important to note the
17   Anders review occurred only during the direct review of Kummer’s convictions. In that
18   direct review proceeding, however, the Arizona Court of Appeals did not consider any
19   claims involving ineffective assistance of counsel. Rather, Arizona courts only consider
20   ineffective assistance of counsel in the context of post-conviction relief proceedings. Thus,
21   the Arizona Court of Appeals’ Anders review is irrelevant to the exhaustion of Kummer’s
22   ineffective assistance of counsel claims.
23          Turning to the claims that Kummer should have exhausted by pursuing them in his
24   direct appeal, Kummer cites no authority that the Arizona court’s Anders review exhausted
25   all such claims. The only authority the Court has located points to the opposite conclusion.
26   For example, in Moormann v. Schriro the Ninth Circuit discussed the Arizona Supreme
27   Court’s statutory obligation to review the trial record in every capital case for “fundamental
28   errors affecting the judgment or sentence.” 426 F.3d 1044, 1057 (9th Cir. 2005). In


                                                 -3-
 1   Moorman, the habeas petitioner argued that statutory obligation meant all possible federal
 2   claims had been exhausted, even if the petitioner did not brief them. Id. The Ninth Circuit
 3   rejected that argument in a single sentence: “Where the parties did not mention an issue in
 4   their briefs [to the Arizona Supreme Court] and where the [Arizona Supreme Court] did
 5   not mention it was considering that issue sua sponte, there is no evidence that the [Arizona
 6   Supreme Court] actually considered the issue, regardless of its duty to review for
 7   fundamental error, and the issue cannot be deemed exhausted.” Id.
 8          Multiple lower court judges in the Ninth Circuit have cited this language from
 9   Moorman and extended it to the argument Kummer is now making in the non-capital
10   Anders context. In Ales v. Ryan, for example, the court held “[t]he Arizona Court of
11   Appeals’ review pursuant to Anders [does] not result in exhaustion” of all possible federal
12   claims. No. CV-16-1840-PHX-NVW-JZB, 2017 WL 707498, at *6 (D. Ariz. Jan. 9, 2017).
13   In that court’s view it would be a perversion of the exhaustion requirement “[i]f Anders
14   review exhausted all federal claims” while briefs raising discrete federal claims were found
15   to exhaust only the exact claims argued in the briefs. Id. Similarly, in Smiley v. Ryan, the
16   court noted that allowing Anders review to exhaust all possible federal claims “would
17   effectively gut the principles of exhaustion for many of the habeas cases filed.” No. CV-
18   12-2525-PHX-FJM, 2014 WL 7272474, at *13 (D. Ariz. Dec. 18, 2014).
19          Consistent with existing authority, Kummer’s argument that the Arizona Court of
20   Appeals’ Anders review exhausted all possible federal claims is incorrect. Any claim
21   Kummer did not raise in the procedurally appropriate manner in state court is not exhausted
22   and, absent special circumstances, cannot be the basis for federal relief.
23   I. Claims One, Three, Eleven, Twelve, Fourteen, and Seventeen
24          All of these claims involve DNA evidence and are best analyzed together.
25          A. Claims One and Fourteen
26          As recounted in the R&R, Claim One is based on Kummer being “denied due
27   process when the prosecution submitted inadmissible [DNA] evidence” in the form of test
28   results from a “swab of dark red stain on tape.” Claim Fourteen is that Kummer was denied


                                                 -4-
 1   effective assistance of counsel when his counsel did not “challenge the [same] DNA
 2   evidence or ask for a mistrial when it was revealed at trial that the state’s key evidence was
 3   in fact inadmissible.” (Doc. 22 at 16).
 4          The Court agrees with the R&R that Claim One was not exhausted in state court.
 5   Thus, Claim One cannot be the basis for granting relief here. But even if Claim One had
 6   been exhausted, Kummer has not explained how the admission of the DNA evidence
 7   constituted a denial of due process. Kummer appears to believe Arizona law did not allow
 8   admission of the DNA evidence but he has not cited the precise law he is referencing. And,
 9   in any event, a violation of Arizona law would not be sufficient to merit relief in federal
10   court because a violation of Arizona law does not necessarily establish a violation of
11   Kummer’s federal rights. Kummer has not presented any evidence or argument that
12   introduction of the DNA evidence violated his federal rights and Claim One fails.
13          As for Claim Fourteen, the analysis is slightly more complicated. Claim Fourteen
14   is that Kummer was provided ineffective assistance of counsel when his trial counsel did
15   not “challenge the DNA evidence or ask for a mistrial when it was revealed at trial that the
16   state’s key evidence was in fact inadmissible.” (Doc. 1 at 19). The R&R recommends this
17   claim be “denied for the reasons outlined” regarding Claim One. But it appears Claim
18   Fourteen was exhausted and cannot be rejected on a purely procedural basis. (Doc. 13 at
19   27) (Respondents’ answer addressing Claim Fourteen as if exhausted). Moreover, Claim
20   Fourteen is not presenting a claim under state law. Instead, Claim Fourteen appears to be
21   an assertion that Kummer’s attorney did not make certain arguments under state law and
22   those failures deprived Kummer of his federal right to the effective assistance of counsel.
23   As recently explained by the Ninth Circuit, “[a]n attorney’s failure to raise a state-law
24   objection at trial . . . may support a claim for ineffective assistance of counsel in a later
25   federal habeas petition.” Dixon v. Baker, 847 F.3d 714, 722–23 (9th Cir. 2017). Thus, the
26   Court will view Claim Fourteen as asserting a violation of Kummer’s federal right to
27   effective counsel.
28          Kummer has not established his attorney provided deficient assistance regarding the


                                                 -5-
 1   admission of the DNA evidence. In particular, Kummer has not explained the Arizona law
 2   his attorney failed to invoke that would have precluded admission of the DNA evidence.
 3   In addition, Kummer has not established he was prejudiced by his attorney’s failure to
 4   make unidentified state-law objections. Claim Fourteen fails.
 5           B. Claim Eleven
 6           In Claim Eleven Kummer argues the prosecutor committed misconduct by arguing
 7   the DNA evidence showed no other male contributors. Kummer argues the DNA evidence
 8   was “inconclusive” regarding the presence of DNA from another male and the prosecutor
 9   misled the jury by claiming it definitively established no other male DNA was present.
10   The Arizona Court of Appeals addressed this argument at some length and ruled the
11   “inconclusive” DNA results meant the prosecutor was entitled to argue no other male DNA
12   was present. The Arizona Court of Appeals was correct that the prosecutor was entitled to
13   make such an argument. At the very least, as correctly observed by the R&R, Kummer has
14   not established the Arizona Court of Appeals decision “was contrary to, or involved an
15   unreasonable application of, clearly established” Supreme Court law. 28 U.S.C. § 2254.
16           C. Claims Three, Twelve, Seventeen
17           Claims Three, Twelve, and Seventeen involve a roll of tape that was found at the
18   crime scene. That roll of tape was not tested for DNA nor was it fingerprinted. Kummer
19   argues the failure to test the tape denied him due process (Claim Three), the “state was in
20   error” for not testing the tape (Claim Twelve), and Kummer’s counsel provided ineffective
21   assistance of counsel by not testing the tape (Claim Seventeen). The R&R concluded
22   Claims Three and Twelve were not raised on direct appeal. That is correct. Therefore,
23   those claims are procedurally defaulted without excuse and cannot be the basis for relief
24   here.
25           As for Claim Seventeen involving ineffective assistance of counsel, this claim was
26   not exhausted and could be rejected on that basis alone. But the failure to exhaust this
27   claim is not necessarily fatal. See Martinez v. Ryan, 566 U.S. 1, 17 (2012). Thus, the Court
28   must determine whether Claim Seventeen presents a “substantial” claim of ineffective


                                                -6-
 1   assistance of counsel. Ramirez v. Ryan, No. 10-99023, 2019 WL 4281731, at *8 (9th Cir.
 2   Sept. 11, 2019). It does not.
 3          Testing the tape might have resulted in yet more inculpatory evidence of Kummer’s
 4   involvement. After all, testing of the gloves and tape used on the victim had inculpated
 5   Kummer. Thus, a decision not to test the roll of tape which might have generated yet more
 6   inculpatory evidence does not present a substantial case of deficient performance. In
 7   addition, absent some reason to believe the test results would have been especially
 8   exculpatory, Kummer has not made a substantial showing that he suffered prejudice. It is
 9   possible the tape might have inculpated Kummer but it is difficult to see how it would have
10   completely exculpated him. Even if other DNA had been discovered on the tape, sufficient
11   evidence to convict Kummer was still present in the form of Kummer’s DNA on other
12   items. Claim Seventeen fails.
13   II. Claim Two
14          In Claim Two Kummer argues the prosecution committed a Brady violation by not
15   turning over “the actual labwork from the DNA testing done on the blood spatter in the
16   victim’s bedroom.”     (Doc. 22 at 17).      Kummer also argues he received ineffective
17   assistance of counsel because his counsel did not seek this evidence.
18          Kummer did not exhaust the Brady violation aspect of this claim and he cannot
19   pursue that aspect here. As for the ineffective assistance of counsel aspect, again the failure
20   to exhaust is not fatal. See Martinez v. Ryan, 566 U.S. 1, 17 (2012). But the record is
21   sufficiently developed to determine the claim is not substantial.
22          The record establishes the underlying evidence was disclosed to Kummer’s expert.
23   Thus, Kummer has not made a substantial showing that his counsel performed deficiently.
24   In addition, even if the “actual labwork” was somehow different from what Kummer’s
25   expert reviewed, Kummer has not explained how his expert’s testimony would have
26   differed after reviewing the “actual labwork.”        Therefore, Kummer has not made a
27   substantial showing of prejudice.
28   III. Claim Four


                                                  -7-
 1          Claim Four is that Kummer’s “violent sexual assault conviction” violated the
 2   prohibition against double jeopardy. Kummer did not exhaust this claim and he has not
 3   established any basis to excuse that failure. Therefore, the Court cannot grant Kummer
 4   any relief on this claim. Even on the merits, however, Kummer has not established how
 5   his convictions violated the prohibition against double jeopardy. As correctly explained
 6   by the R&R, the federal double jeopardy clause is triggered only when two offenses require
 7   proof of the same facts. If each offense “requires proof of an additional fact which [another
 8   offense] does not,” there is no double jeopardy problem. Blockburger v. United States, 284
 9   U.S. 299, 304 (1932). Each of Kummer’s convictions required proof of a distinct element
10   such that there was no double jeopardy problem with his convictions.
11   IV. Claims Five and Nineteen
12          Claims Five and Nineteen involve assertions of judicial bias. Kummer alleges the
13   trial court refused to allow certain objections (Claim Five) and that the trial court and
14   Arizona Court of Appeals mishandled his petition for post-conviction relief (Claim
15   Nineteen).1 The R&R concluded these claims were not exhausted and there was no basis
16   to excuse that failure. Kummer has not presented any reason to doubt that conclusion. But
17   even if these claims were exhausted, Kummer has not established any basis for relief.
18          As set forth by the R&R, the alleged instances of judicial bias appear to involve
19   rulings made by the various judges. Rulings alone “almost never” establish judicial bias.
20   Liteky v. United States, 510 U.S. 540, 555 (1994). Kummer presents no evidence that
21   something exceptional occurred in the handling of his case to render his judicial bias claims
22   worthy of more analysis.
23   V. Claims Six, Eight, Nine, Thirteen
24          Claims Six, Eight, Nine, and Thirteen involve the trial court’s admission of evidence
25   regarding Kummer’s prior sexual offense. In admitting such evidence, the trial court
26   concluded Kummer had a “character trait giving rise to an aberrant sexual propensity to
27   1
      Claim Five also alleges Kummer received ineffective assistance of counsel because his
     counsel did not properly object at trial or seek some other relief based on the trial judge’s
28   behavior. Kummer has not made a substantial showing that these actions were deficient
     performance or prejudicial.

                                                 -8-
 1   commit the offense charged.” Ariz. R. Evid. 404(c). Kummer argues it violated his due
 2   process rights to invoke this rule because he had only one prior bad act (Claim Six), the
 3   trial court erred by not obtaining an accurate psychiatric profile before admitting the
 4   evidence (Claim Eight), the trial court erred by admitting a psychiatric profile containing
 5   errors (Claim Nine), and Kummer’s attorney provided ineffective assistance of counsel by
 6   not adequately challenging the Rule 404(c) evidence (Claim Thirteen). The primary focus
 7   of these claims is that Kummer believes it was inappropriate to describe him as having a
 8   “character trait” based on only one prior event.2
 9          Kummer presented some arguments regarding the Rule 404(c) evidence in state
10   court but, for the most part, he did not cite to federal law or raise a federal claim. Thus,
11   the R&R is correct that some of these claims are not exhausted and cannot be the basis for
12   relief here. Even on the merits, Kummer has not established the admission of his prior
13   offense, or reference to him having a “trait,” rendered his trial fundamentally unfair. The
14   Supreme Court has not established it violates an individual’s federal due process rights to
15   introduce a prior offense or use the word “trait” at a criminal trial. Moreover, Kummer has
16   not established it violated his federal rights to not obtain an accurate psychiatric profile
17   before admitting the evidence. Finally, Kummer’s counsel did challenge the admission of
18   the Rule 404(c) evidence. Therefore, Kummer has not made a substantial showing that his
19   attorney performed deficiently regarding the Rule 404(c) evidence. Nor has Kummer made
20   a substantial showing that the alleged failures by his attorney prejudiced him.3 In short,
21   Kummer has not established a valid basis for relief in federal court regarding the Rule
22   404(c) evidence.
23   VI. Claim Seven
24   2
       Kummer argues “[t]he state has the right to notify [a] jury of [a] prior bad act, but never
     has the right to accuse the petitioner of having a ‘character trait.’” (Doc. 25-1 at 7). Based
25   on this assertion, Kummer seems to be arguing that it was use of the word “trait,” instead
     of the actual admission of his prior offense, that was harmful. Kummer has not developed
26   this argument in a sufficiently clear way. And it seems unlikely the jury was unduly
     swayed by use of the word “trait” given that the jury, per Kummer, was entitled to learn
27   about the details of his prior sexual offense.
     3
       Kummer also complains he was not given the opportunity to attend a hearing on the Rule
28   404(c) issues. Kummer has not explained how his presence at the hearing would have
     altered the result.

                                                 -9-
 1          Claim Seven is that Kummer’s due process rights were violated when the trial court
 2   awarded $400 in restitution. The Ninth Circuit has held claims seeking relief from
 3   restitution orders are not cognizable in federal habeas proceedings. Bailey v. Hill, 599 F.3d
 4   976, 981 (9th Cir. 2010). Cf. United States v. Thiele, 314 F.3d 399, 402 (9th Cir. 2002)
 5   (noting presence of some cognizable claims does not mean a claim challenging restitution
 6   order is cognizable in 28 U.S.C. § 2255 proceeding). Claim Seven must be denied.
 7   VII. Claim Ten
 8          In Claim Ten Kummer argues the Arizona Court of Appeals erred by not evaluating
 9   evidence the trial judge was confused at sentencing. The R&R points out this claim was
10   not raised as a federal claim by Kummer on direct appeal and, therefore, it is unexhausted.
11   That is correct. But even on the merits, the trial judge was required by Arizona law to
12   impose a sentence of life in prison. Kummer has not explained how any alleged confusion
13   by the sentencing judge had a negative impact on the sentence he received.
14   VIII. Claims Fifteen and Sixteen
15          In Claims Fifteen and Sixteen Kummer presents a variety of ways he allegedly
16   received ineffective assistance of counsel. For example, Kummer alleges his counsel failed
17   to interview alibi witnesses, failed to ensure Kummer’s family members could testify at
18   trial, failed to prepare Kummer to testify, and failed to challenge the prosecution’s case
19   and evidence. The R&R accurately explained that some of these bases were not exhausted.
20   But the R&R also explained how the arguments regarding ineffective assistance of counsel
21   fail on their merits. Kummer’s objections do not raise any reason to doubt the R&R’s
22   conclusions. In brief, while Kummer argues his counsel failed to present certain testimony,
23   Kummer has not outlined that testimony now. Thus, there is no way of knowing what,
24   exactly, the testimony would have established. Similarly, Kummer claims his attorney did
25   not adequately challenge certain aspects of the prosecution’s case but those aspects do not
26   appear to have been crucial to the central issues at the trial. For example, the prosecution
27   described the attack as lasting twenty minutes when, according to Kummer, the undisputed
28   evidence was that the attack lasted no more than four minutes. The precise length of the


                                                - 10 -
 1   attack, however, was not an element of any of the offenses. In sum, Kummer has not
 2   established he suffered ineffective assistance of counsel.
 3   IX. Claim Eighteen
 4            Claim Eighteen presents a variety of arguments regarding the trial court’s failure to
 5   grant Kummer’s motion for acquittal. Kummer’s primary argument is that the prosecution
 6   did not present sufficient evidence to convict him. As explained by the R&R, the relevant
 7   question is whether, viewing the evidence in the light most favorable to the prosecution,
 8   any rational jury could have convicted Kummer. That question is easily answered in the
 9   affirmative as there was DNA evidence to convict Kummer. Claim Eighteen fails.
10   X. Claims Twenty, Twenty-One, Twenty-Three
11            Claims Twenty, Twenty-One, and Twenty-Three involve alleged errors in the way
12   Kummer’s petition for post-conviction relief was handled by the Arizona courts. These
13   claims are not cognizable in a federal habeas proceeding. Franzen v. Brinkman, 877 F.2d
14   26, 26 (9th Cir. 1989) (“[A] petition alleging errors in the state post-conviction review
15   process is not addressable through habeas corpus proceedings.”).
16   XI. Claim Twenty-Two
17            Claim Twenty-Two alleges Kummer received ineffective assistance of counsel in
18   his post-conviction relief proceedings. As correctly stated by the R&R, “[b]ecause there
19   is no constitutional right to an attorney in state post-conviction proceedings . . . a petitioner
20   cannot claim constitutionally ineffective assistance of counsel in such proceedings.” (Doc.
21   22 at 34) (quoting Coleman v. Thompson, 501 U.S. 722, 752 (1991)). Thus, this claim
22   fails.
23   XII. Summary of Habeas Claims
24            Kummer has not exhausted many of his claims, the claims he did exhaust do not
25   entitle him to relief, and the unexhausted claims involving ineffective assistance of trial
26   counsel are not “substantial” such that Kummer is entitled to additional proceedings, such
27   as an evidentiary hearing. The R&R will be adopted in full and Kummer’s petition for writ
28   of habeas corpus denied.


                                                  - 11 -
 1   XII. Motion to Introduce New Evidence
 2          After the parties submitted their responses to the R&R, Kummer filed a motion
 3   regarding allegedly new evidence. That motion explains the DNA evidence used at
 4   Kummer’s trial was handled by a private company named Sorenson Laboratories. Kummer
 5   now seeks to introduce new evidence consisting of a newspaper article addressing the
 6   “history of Sorenson Laboratories’ mishandling of DNA evidence.” (Doc. 31). Kummer
 7   believes this article supports his allegations that the DNA evidence used at his trial was
 8   unreliable. Whether to allow new evidence in a habeas proceeding is a complicated issue.
 9   See Cullen v. Pinholster, 563 U.S. 170, 182 (2011) (noting federal habeas review normally
10   is “limited to the record that was before the state court that adjudicated the claim on the
11   merits”); Murray v. Schriro, 745 F.3d 984, 999 (9th Cir. 2014) (noting Pinholster “held
12   that petitioners may introduce new evidence in federal court only for claims that we review
13   de novo”). But the Court need not wade into this issue because Kummer has not provided
14   any plausible basis for considering this new evidence. Therefore, the motion will be
15   denied.
16          Accordingly,
17          IT IS ORDERED the Report and Recommendation (Doc. 22) is ADOPTED with
18   the additional analysis set forth above.
19          IT IS FURTHER ORDERED the Petition for Writ of Habeas Corpus (Doc. 1) is
20   DENIED and DISMISSED WITH PREJUDICE.
21          IT IS FURTHER ORDERED that a Certificate of Appealability and leave to
22   proceed in forma pauperis on appeal are DENIED because dismissal of portions of the
23   petition is justified by a plain procedural bar and jurists of reason would not find the
24   procedural ruling debatable and because the portions of the petition not procedurally barred
25   do not make a substantial showing of the denial of a constitutional right.
26   …
27   …
28   …


                                                - 12 -
 1       IT IS FURTHER ORDERED the Motion to Introduce New Evidence (Doc. 31) is
 2   DENIED.
 3       Dated this 2nd day of October, 2019.
 4
 5
 6                                                  Honorable Roslyn O. Silver
 7                                                  Senior United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           - 13 -
